Citation Nr: 1608752	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as asbestosis due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Fritzie M. Vammen, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from An April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  That same month, the Veteran asked the RO to reconsider the service connection claim.  In a June 2012 rating decision, the RO again denied the Veteran's claim.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

Although the issue on appeal was initially characterized as entitlement to service connection for asbestosis, records in the claims file indicate that the Veteran was diagnosed with a number of respiratory diagnoses, including chronic obstructive pulmonary disease (COPD).  The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under these circumstances, the Board finds that the Veteran's claim is more appropriately characterized as service connection for a respiratory disorder, to include asbestosis, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed asbestosis in service as a result of working in the boiler room of a Navy ship.  In his October 2015 Board hearing, the Veteran stated that his duties involved maintenance on boilers and steam lines, which included changing gaskets and valves, as well as wrapping steam lines with asbestos.  The Veteran's DD-214 note that his last duty assignment was aboard the U.S.S. John S. McCain as a boiler room helper.

The medical evidence currently of record is insufficient to decide the claim.  

In March 2012, the Veteran underwent a VA examination which is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Following examination and review of the record, the examiner noted that the Veteran had diagnoses of COPD and asbestosis but then concluded that based on current chest x-ray studies and previous CT studies he was unable to make a diagnosis of asbestosis.  There was no explanation for this inconsistency.  The examiner gave no opinion on the etiology of the COPD.  

The record includes a December 2014 respiratory conditions disability benefits questionnaire (DBQ) from a private doctor which notes diagnoses of COPD and asbestosis/pulmonary fibrosis and that examiner's opinion that the asbestosis was more likely than not (greater than 50 percent chance) etiologically related to his service in the Navy.  The opinion, however, does not provide any rationale for this conclusion.  Notably, there is no discussion in this examination report of the Veteran's 30-year smoking history or the medical evidence in the Veteran's record indicating that he had post-service exposure to asbestos and silica.  See, e.g., November 18, 1998 VA attending note. 

A new VA examination and etiology opinion is needed to adequately address whether the Veteran does, in fact, have a current respiratory disability that is related to in-service asbestos exposure.  

The examination conducted on remand must include consideration of the Veteran's pertinent history, to include possible exposure in-service and after service as well as any smoking.  In a February 2014 affidavit, the Veteran detailed his duties in service which he believes exposed him to asbestos.  He also detailed his post-work employment with Reynolds Bauxite which he believes did not include "personally and physically installing or removing pipe, boiler and other insulation."  In contrast, the March 2012 VA examination noted a history of exposure to silica for 6 months as part of his post-service employment "but got yearly c[hest]xr[ay]."

Since the claims file is being returned it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for respiratory complaints since service.  Take all appropriate action to obtain these records.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed respiratory condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all current disorders related to the Veteran's respiratory system. 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory disorder had its onset in or is etiologically related to the Veteran's active duty service, to include the Veteran's reports of in-service exposure to asbestos?  

In providing the opinion, the examiner should consider the Veteran's pertinent history (including possible in-service and post-service exposure) and private treatment records in indicating that the Veteran has been diagnosed with asbestosis/pulmonary fibrosis due to asbestos exposure.  

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




